Citation Nr: 1025312	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left foot disability, 
currently evaluated as 20-percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969 and from December 1970 to January 1975.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim for a rating higher 
than 20 percent for his left foot disability (arthritis of the 
tarsonavicular joint, traumatic, with significant limitation of 
motion).  

In that decision, the RO also denied the Veteran's claims for 
service connection for low back and left hip disabilities, which 
he alleged were secondary to this already service-connected left 
foot disability.  In a May 2009 decision on appeal, however, the 
Board granted those claims.  The Board remanded the remaining 
claim for a higher rating for the left foot disability to the RO, 
via the Appeals Management Center (AMC), for further development 
and consideration.

The AMC has since issued a decision in January 2010 assigning a 
20 percent initial rating for the low back disability and a 0 
percent (i.e., noncompensable) initial rating for the left hip 
disability, both retroactively effective as of October 28, 2004, 
the date of receipt of these claims.  And since the Veteran has 
not separately appealed these initial ratings or effective date, 
these claims are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).

In April 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the remaining claim for a rating 
higher than 20 percent for the left foot disability.  



In his May 2010 response to that SSOC, the Veteran submitted 
additional evidence, including an additional statement in support 
of this claim (on VA Form 21-4138) and an April 2010 letter from 
his chiropractor.  The AMC or RO has not considered this 
additional evidence or addressed it in the first instance in 
another SSOC.  See 38 C.F.R. §§ 19.31, 19.37.  However, when 
submitting this additional evidence along with his SSOC Notice 
Response form, the Veteran indicated he had no other information 
or evidence to submit (other than this evidence that he had 
attached), and that he wanted his case returned to the Board for 
further appellate consideration as soon as possible.  His 
response on this form is tantamount to a waiver of his right to 
have the RO initially consider this additional evidence.  38 
C.F.R. §§ 20.800, 20.1304(c) (2009).  So the Board is proceeding 
with the adjudication of this remaining claim, especially since 
the Board is assigning the highest possible schedular rating for 
this disability so no resulting prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDING OF FACT

As a result of his service-connected left foot disability, the 
limitation of motion in the Veteran's adjacent left ankle is so 
restricted, especially considering the extent of his pain after 
trying to repetitively move this ankle, that it is for all 
intents and purposes ankylosed.


CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating for the left 
foot and associated ankle disability.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271, 
5272 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address this claim on its merits, 
providing relevant statutes, regulations, and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will try and obtain; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements were 
sent to the Veteran in November 2004, March 2006, November 2008, 
and March 2000.  Only the November 2004 letter was issued prior 
to the initial adjudication of the claim in February 2005, the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  However, after all letters were issued, so as to 
provide all required VCAA notice, the RO/AMC readjudicated the 
claim on several occasions, including most recently in the April 
2010 SSOC.  This is important to point out because the U. S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
has held that a SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Thus, the Veteran has received all required VCAA notice and had 
his claim reconsidered since providing all necessary notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that 
he, as the pleading party, not VA, has the burden of showing 
there is a VCAA notice error and, moreover, that the error is 
unduly prejudicial, i.e., outcome determinative).  In short, VA 
has complied with the duty-to-notify provisions of the VCAA.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all medical and other records 
that he and his representative identified as relevant, including 
records from his chiropractor and the VA Medical Center (VAMC) 
in Birmingham and the VA outpatient clinic (VAOPC) in Huntsville.  
In addition, he was afforded three VA compensation examinations 
in February 2005, June 2009, and February 2010 (the most recent 
as a result of the Board's May 2009 remand) to assess the 
severity of his left foot disability in relation to the 
applicable rating requirements.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Moreover, as a result of the Board's May 2009 
remand, the VA examination performed in June 2009 included 
neurological testing to determine whether his left foot 
disability causes any neurological impairment in his left foot 
and/or ankle.  Accordingly, the Board finds there was substantial 
compliance with the Board's remand directives.  
See Chest v. Peake, 283 Fed.App. 814 (Fed. Cir. 2008); Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999).  Consequently, no further development of the 
claim is needed to meet the requirements of the VCAA.



II.  Increased Rating for the Left Foot 
Disability

The Veteran's service treatment records (STRs) show that, in 
October 1972, he fractured his left tarsonavicular bone.  He 
subsequently had surgery in June 1973 for debridement of the 
joint.  The consequent diagnosis was tarsonavicular arthritis.  

The Veteran's second period of military service ended in January 
1975, after which he rather immediately filed a claim for VA 
compensation benefits for chronic left foot disability resulting 
from that injury in service.  In February 1976, the RO granted 
service connection and assigned a 20 percent rating for 
tarsonavicular arthritis of the left foot, traumatic, with 
significant limitation of motion.

In October 2004, the Veteran filed a claim for a higher 
(increased) rating for this disability and, after the RO denied 
his claim in February 2005, this appeal ensued.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  See 38 
C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.



A "staged" rating is appropriate for an increased-rating claim, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for increase was filed - so, here, since October 2003, 
until VA makes a final decision on the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 
5110(b)(2); and 38 C.F.R. § 3.400(o)(2).

The traumatic arthritis of the tarsonavicular joint primarily 
causes chronic pain and resultant limitation of motion of the 
left ankle.  So the RO concluded a 20 percent rating, at most, is 
warranted under DC 5271 for "marked" limitation of motion of 
the ankle.  See also 38 C.F.R. § 4.71, DC 5010, indicating to 
rate traumatic arthritis as degenerative arthritis under DC 5003, 
and DC 5003 in turn indicating to rate the arthritis on the basis 
of the extent it causes limitation of motion of the affected 
joint, which, as mentioned, here is in the ankle, so according to 
DC 5271.

Since, however, 20 percent is the maximum rating allowed under DC 
5271 (and DC 5003 as well), the Board must determine whether any 
other potentially applicable code permits assigning a higher 
rating for this disability.

Ratings higher than 20 percent are provided under DC 5270 if the 
ankle is ankylosed.  Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or bony 
union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 
1990).  It also has been described as complete immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].



As mentioned, even when initially granting service connection in 
February 1976 and assigning the initial 20 percent rating, the RO 
readily acknowledged the Veteran had "significant" limitation 
of motion (LOM).  So this has been realized and accepted for many 
years.  And as will be explained, the intensity and severity of 
his arthritic pain has progressed to the point that there is now 
such a severe restriction of the motion in his adjacent left 
ankle, especially after trying to repetitively move this ankle, 
that it is now what legitimately may be considered ankylosed.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) (requiring consideration of the 
extent of his pain, weakness, premature fatigability, etc., and 
its resultant affects on his range of motion - including after 
prolonged, repetitive use and during times when his symptoms are 
most problematic ("flare ups")).

The February 2005 VA examination report notes the Veteran's 
left ankle demonstrated between 5 and 10 degrees of dorsiflexion 
and between 10 and 20 degrees of plantar flexion.  For 
comparison, normal dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  So he had less than half of normal dorsiflexion and 
plantar flexion.

The February 2010 VA examination report notes essentially 
identical findings; the left ankle again had 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  But that was 
best case scenario, not worst case scenario.

Other relevant evidence in the file, including an even more 
recent April 2010 statement from R.A., D.C., the Veteran's 
chiropractor, notes the left ankle has 6 degrees of dorsiflexion 
and 32 degrees of plantar flexion.  But this chiropractor goes on 
to clarify that this represents the Veteran's "maximum" 
dorsiflexion and "maximum" plantar flexion, so not necessarily 
a true indication of the extent of his range of motion in these 
directions under all circumstances and situations.  Namely, after 
only 7 attempted repetitions, his left ankle range of motion was 
re-measured and his dorsiflexion was reduced to 3 degrees (with 
pain), and his plantar flexion was reduced to 25 degrees (also 
with pain).

But of equal or even greater significance, he was completely 
incapable of performing inversion or eversion due to weakness and 
pain in this ankle.  And even before this repetitive testing, his 
internal rotation (inversion) was very minimal - measured at 
only 2 degrees (with pain) in both dorsiflexion and plantar 
flexion, and his external rotation (eversion) was also all but 
nonexistent - measured at 0 degrees (also with pain) in 
dorsiflexion and only 3 degrees in plantar flexion.

The results of this chiropractor's range-of-motion testing 
indicate the Veteran's left ankle is, in effect, ankylosed.  
Indeed, this chiropractor repeatedly made reference to this 
("ankylosis") in this April 2010 statement.  And because the 
Veteran has such a severe inversion or eversion deformity, he is 
entitled to a higher 40 percent rating under DC 5270, rather than 
just the lesser (albeit also higher) 30 percent rating under this 
code.

The Board also has considered DC 5262, which alternatively 
provides a 30 percent rating for malunion of the tibia and fibula 
with marked knee or ankle disability, and a 40 percent rating for 
nonunion of the tibia and fibula with loose motion, 
requiring a brace.  However, the February 2010 VA examination 
report specifically notes there was no evidence of any malunion 
or nonunion of the tarsal or metatarsal bones, much less the 
tibia or fibula, thereby precluding a higher rating alternatively 
under DC 5262.

Lastly, pursuant to the May 2009 remand directive, the Board also 
has considered whether the disability causes any neurological 
impairment.  The June 2009 and February 2010 VA examination 
reports reaffirm the Veteran's complaints of left foot 
paresthesias (decreased sensation).  A nerve conduction study 
(NCS) revealed diffuse sensorimotor polyneuropathy of both lower 
extremities.  But the June 2009 VA examiner observed the Veteran 
has had Vitamin B12 deficiency since January 2006, which is a 
common cause of symmetric distal polyneuropathy.  Thus, concluded 
this VA examiner, given the symmetric bilateral neuropathy found 
on nerve conduction testing, as well as the Veteran's known 
history of Vitamin B12 deficiency, his current left posterior 
tibial nerve neuropathy is less likely as not (less than 50/50 
probability) caused by or due to his service-connected left foot 
condition.  So, in short, there is no basis to assign a separate 
or higher rating for any neurological impairment because it has 
not been attributed to this disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (indicating that only when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition does 38 C.F.R. § 
3.102 require that reasonable doubt on this issue be resolved in 
the Veteran's favor and the signs and symptoms in question 
attributed to the service-connected disability.)

For these reasons and bases, the Board finds that the evidence 
supports assigning a higher 40 percent rating for this left foot 
and ankle disability, though no greater rating.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is granted to this extent.

VI.  Consideration of an Extra-schedular Evaluation

Because the Veteran now has a higher 40 percent rating for his 
left foot and ankle disability under DC 5270, the highest 
possible rating under this code, the Board will also consider 
whether he is entitled to still additional compensation on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.



The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and 
limitation of occupational functioning are reasonably 
contemplated by the rating schedule under the first prong of the 
analysis.  It is therefore unnecessary to reach the question of 
whether his left foot disability has caused marked interference 
with his employment.  But even assuming for the sake of argument 
that the second prong of Thun applies, there is still no evidence 
that his left foot disability has caused marked interference with 
employment - meaning above and beyond that contemplated by the 
now higher 40 percent schedular rating.  

The record indicates the Veteran retired in September 2003 as a 
security guard because he was eligible due to his age and/or 
duration of work.  In other words, there is no indication he 
stopped working or had to because of his left foot disability.  
The Board has considered Dr. R.A.'s November 2009 letter 
indicating the Veteran's condition does not offer the possibility 
of future employment.  However, Dr. R.A. did not identify which 
specific condition precludes further employment; this is 
important to mention and difficult to discern because Dr. R.A. 
was treating the Veteran's hip and back disabilities in addition 
to his left foot disability.  

Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is to say, the Board is not 
disputing the Veteran's left foot disability may cause impairment 
in his occupational functioning.  But this, alone, is not 
tantamount to concluding there is marked interference with his 
employment, which again, means above and beyond that contemplated 
by his now higher 40 percent rating.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A higher 40 percent rating is granted for the left foot 
disability, subject to the statutes and regulations governing the 
payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


